DETAILED ACTION
This action is in response to applicant’s amendment filed on 06 August 2021.  Claims 1-9 and 39-49 are now pending in the present application and claims 10-38 are canceled.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
26 April 2022
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10 August 2020 is acknowledged.


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/261,234 (Jayawardene et al.; US 2019/0320494 A1; Applicant Related Art; hereinafter ARA-0494) in view of further support by claims 1-19 of copending Application No. 16/384,805 (Bali; US 2019/0349848 A1; Applicant Related Art; hereinafter ARA-9848) and claims 1-21 of copending Application No. 16/384,706 (Das; US 2019/0319814 A1; Applicant Related Art; hereinafter ARA-9814).
Regarding claim 1, ARA-0494 discloses a computerized method of operating a radio frequency (RF) network so that extant infrastructure is used to deliver integrated wireless data services, the computerized method comprising: transmitting causing OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure, the frequency band being lower in frequency than a user frequency band; receiving the transmitted OFDM waveforms via at least one premises device; upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 1) }.  AAA-0494 inexplicitly discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by ARA-9848.
As further alternative support in the same field of endeavor, ARA-9848 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 6), where the system a signal that is upconverted and transmitted (e.g., see claims 1-5 & 7-19) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 as further alternatively supported by ARA-9848 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide apparatus and methods for optimized delivery of services, as taught by ARA-9848 (see pg. 8, [0069]).  The combination of ARA-0494 and ARA-9848 clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by ARA-9814.
As further alternative support in the same field of endeavor, ARA-9814 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 14), where the system has a waveform that is received and transmitted (e.g., see claims 1-13 & 15-21) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 and ARA-9848 as further alternatively supported by ARA-9814 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide methods and apparatus for optimized delivery of services, as taught by ARA-9814 (see pg. 5, [0046]).
Regarding claims 2-9 and 39-49, the combination of ARA-0494, ARA-9848, and ARA-9814 discloses every limitation claimed, as applied above (see claim 1), in addition ARA-0494 further discloses the computerized method of claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure, and the integrated wireless data services comprise data delivery at rates in excess of 1 Gbps { (see claims 2- 17) }.  
This is a provisional nonstatutory double patenting rejection.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
17 June 2022